Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
the detection electrode layer surrounds an entire circumference of the insulating layer,
taken in combination with the other limitations of claim 1.  In this regard, the examiner notes that US 2018/0124875 to Boulbitch et al. relied upon in the Office action teaches that the detection electrode layer (i.e., Fig. 8, electrically-conductive layer 46, see page 3 of previous Office action) should only be present within the wheel sector seized by the hands (Boulbitch, e.g., paragraph 69).  It therefore would not have been obvious to one of ordinary skill in the art to modify Boulbitch such that the detection electrode layer surrounds an entire circumference of the insulating layer (i.e., Fig. 8, insulation layer 45) because doing so would require electrically-conductive layer 46 to be present around the entire steering wheel circumference, instead of only being present in those sectors seized by the driver’s hands.  Claims 2-13 and 15-21 are allowed by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DANIEL R MILLER/Primary Examiner, Art Unit 2863